             Case 3:16-bk-01491-JAF          Doc 718      Filed 02/14/20      Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     Jacksonville Division
                                    www.flmb.uscourts.gov

In re:                                                          Chapter 11

INSTITUTE OF CARDIOVASCULAR                                     Case No. 3:16-bk-01491-JAF
EXCELLENCE, PLLC,                                               Jointly Administered with

ICE HOLDINGS, PLLC,                                             Case No. 3:16-bk-01492-JAF

ICE REAL ESTATE HOLDINGS, LLC,                                  Case No. 3:16-bk-01493-JAF

      Debtors.
________________________________________/

             FINAL REPORT AND MOTION FOR ENTRY OF FINAL DECREE

     Pursuant to Local Rule 3022-1(a), the undersigned, counsel for INSTITUTE OF
CARDIOVASCULAR EXCELLENCE, PLLC, ICE HOLDINGS, PLLC and ICE REAL ESTATE
HOLDINGS, LLC (the “Debtors”), file this Final Report and Motion for Final Decree and represent:

      1. The joint plan of liquidation in this case was confirmed on April 6, 2018 [ECF No. 681].
The plan provided that each holder of an allowed general unsecured claim against the Debtors would
share a pro rata distribution in a total distribution in an amount held by the estate, after administrative
expenses were paid. Said distribution to Class 8 general unsecured claims was $0.00 as the estate
was unable to collect from AHCA sufficient funds in order to pay administrative expenses, and had
no other source of funds or revenue.

        2. The deposit required by the plan has been distributed and all matters to be completed upon
the effective date of the confirmed plan have been fulfilled or completed.

        3. There are no longer any pending adversary proceedings or contested matters which would
affect the substantial consummation of this case.

         4. All administrative claims and expenses have been paid in full, or appropriate
arrangements have been made for the prorata payment thereof. A summary of fees and expenses
is as follows:

$N/A            Fee for Attorney for Trustee
$30,544.88      Fee for Attorney for Debtor
$1,950          U.S. Trustee (fees required by 28 U.S.C. §1930)
$All Paid       Clerk of Court (fees required by 28 U.S.C. §1930)
$24,308.55      Other Professionals (GlassRatner)
$2,081.66       ALL expenses, including Trustee's [See attached Exhibit A]
             Case 3:16-bk-01491-JAF         Doc 718     Filed 02/14/20      Page 2 of 4



        5. Once the partial payments of administrative expenses are paid (as there are insufficient
funds to pay administrative expenses in full), and UST fees are paid, there will be no funds left in
any of the estates.

        6.    Attached as Exhibit A is a distribution report detailing the payments made under the
plan.

       The undersigned respectfully requests that this court enter a final decree and close these fully
administered cases.

        I certify that a copy of this report and attachments was served via e-mail to the U.S. Trustee's
office on February 14, 2020.


                                                      Furr Cohen, P.A.
                                                      Attorneys for the Debtors
                                                      2255 Glades Road, Suite 301E
                                                      Boca Raton, Florida 33486
                                                      (561) 395-0500- (561) 338-7532- fax
                                                      /s/ Aaron A. Wernick
                                                      Aaron A. Wernick, Esq.
                                                      Florida Bar No. 14059
                                                      E-mail: awernick@furrcohen.com
           Case 3:16-bk-01491-JAF       Doc 718     Filed 02/14/20    Page 3 of 4




                                         EXHIBIT A

CASE NAME: INSTITUTE OF CARDIOVASCULAR EXCELLENCE PLLC
Case No. 3:16-bk-01491-JAF
ICE HOLDINGS, PLLC
Case No. 3:16-bk-01492-JAF
ICE REAL ESTATE HOLDINGS, LLC
Case No. 3:16-bk-01493-JAF



The following payments have been made pursuant to the plan of reorganization:


                                    See attached.
                          Case 3:16-bk-01491-JAF             Doc 718          Filed 02/14/20                 Page 4 of 4


Institute of Cardiovascular Excellence
ICE Holdings, PLLC
ICE Real Estate Holdings, LLC




                                                                                                                                        Pro-Rata
                                                         ICE Holdings        ICE RE              ICE             Total
                                                                                                                              %       Distribution

   East West Bank as of December 31, 2019                $        -      $         -      $     59,007.09 $     59,007.09
   Less Estimated Bank Charges - Feb-Mar                         0.00             0.00            (122.00)        (122.00)
   Total Cash                                                    0.00             0.00          58,885.09       58,885.09

   UST Fees 4th Q 2019                                                         (325.00)           (325.00)        (650.00)
   Estimated Future Admin - UST Fees 1 Q 2020                 (325.00)         (325.00)           (650.00)      (1,300.00)
   Professional Post Confirmation Expenses (paid 100%)                                          (2,081.66)      (2,081.66)
   Net Cash Available                                         (325.00)         (650.00)         55,828.43       54,853.43               54,853.43

   Professional Fees:
   Furr Cohen Post Confirmation                                                                 38,135.00       38,135.00     55.7%     30,544.88
   GlassRatner Post Confirmation                                                                30,349.00       30,349.00     44.3%     24,308.55
   Total Post Confirmation Professional Fees                      -                   -         68,484.00       68,484.00    100.0%     54,853.43

   Furr Cohen -unpaid from Confirmation Final                     -                   -         30,326.50       30,326.50
   Tracy Mabry - unpaid from Confirmation Final                                                  8,686.80        8,686.80
   GlassRatner - unpaid from Confirmation Final                                                 27,395.90       27,395.90
   Total Pre-Confirmation Professional Fees                       -                   -         66,409.20       66,409.20                        -



   Total Professional Fees                                        -                   -        134,893.20      134,893.20      41%      54,853.43

                                                                                                                                                 -
   Unsecured Claims                                                                           8,573,603.46    8,573,603.46        0              0


Outstanding Priority Checks:



    Norman Karl Weinstein, M.D. includes payroll taxes                                          14,442.03
                                                                                          $     14,442.03




                                                                                                                                                     1 of 1
